Por los motivos expresados en la opinión emitida en el día de *975boy en el caso No. 5869, Horace Havemeyer, etc., v. Mamuel V. Domenech, Tesorero, se revoca la sentencia apelada que dictó la Corte de Distrito de San Juan en 6 de mayo de 1931, en tanto en cuanto se refiere a la finca El Tuque y a las 100 cuerdas de la finca La Re-parada mencionadas en dicha opinión, y se condena al demandado a que devuelva a los demandantes $89.06 pagados bajo protesta sobre la finca El Tuque, y $235 de las contribuciones pagadas bajo pro-testa sobre la finca La Reparada por el año fiscal 1928-29, y se con-firma en todo lo demás dicha sentencia, sin especial condenación de costas.